DETAILED ACTION
	Acknowledgement is made of the remarks/amendments dated 11/25/2020. Claims 1-11, 13-14, 16-17 and 20 are pending. Claims 12, 15 and 18-19 stand cancelled. Claims 1-10 and 13-14 remain withdrawn from consideration as they are directed to non-elected subject matter. Claims 11, 16-17 and 20 are under consideration in the instant Office action.
	 Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner notes that withdrawn claims 13 and 14 depend from cancelled claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 3303048) and Shanklin (US 2001/0037100). This rejection is maintained but has been modified in order to address the claim amendments.
Cooper et al. teach the treatment of porous and fibrous materials with amine-functionalized silicones to render them water repellent (col. 1 lines 11-22, 31-53). Both the use of nonionic amine-functionalized silicones (aminoalkylalkylsiloxanes or aminoalkylarylsiloxane with a polymethylene chain of at least three carbon atoms, col. 1 lines 47-53) as well as salt forms of amine-functionalized silicones (cationic amine-functionalized silicones) are taught in Cooper et al. (col. 1, lines 54-59). The structure in line 36 of col. 1 encompasses the 2 nonionic amine-functionalized silicones claimed. Note in particular Example 1 which utilizes methyl(gamma-aminopropyl)siloxane which is another name for the claimed polymethyl(3-aminopropyl)-siloxane. The porous and/or 
Note Example 1 where an amine-functionalized silicone salt comprising methyl(gamma-aminopropyl)-siloxane (which is equivalent to the polymethyl(3-aminopropyl)-siloxane moiety claimed but in salt form) is applied in ~1% by weight relative to the cotton it is applied to (which reads on instant claim 16) and then the cotton is dried at 100o C for 30 minutes and then heated for a further 5 minutes at 150o C (col. 3 line 73-col. 4 line 14). The amine-functionalized silicone is applied by padding which reads on application in a pattern that covers from about 5% to about 95% of the surface of the fibrous substrate of claim 17, especially given the term “about”. In addition to treating cotton, paper, rayon, viscose acetate fibers and wool were treated (see Example 9, which reads on absorbent pulp fibers and synthetic thermoplastic fibers). See also Examples 2-8 and claim 1 for additional amine-functionalized silicone salts which include the amino moieties phenyl(gamma-aminopropyl)siloxane; methyl(gamma-aminobutyl)-siloxane; vinyl(alpha-methylaminopropyl)-siloxane; ethyl(6-aminohexyl)-siloxane among others (see Example 8 and claim 1) used to treat the fibrous substrates. The generic amine-functionalized siloxanes of Cooper’s claim 1 overlap the instantly claimed amine-functionalized siloxanes of polymethyl(3-aminopropyl)-siloxane and polymethyl[3-(2-aminoethyl)aminopropyl]-siloxane).
The teachings of Cooper et al. differ from the instant claims in that the salt form of the amine-functionalized siloxanes is inventive contribution of Cooper et al. and are exemplified; and the fibrous substrate taught is only ever absorbent pulp fibers (e.g. cotton) or synthetic thermoplastic fibers (e.g. nylon), but no combinations or blends of 
Shanklin is in the same field of endeavor as Cooper et al., namely that of polysiloxane treated articles. Shanklin teaches treating one or more outer surfaces of fibrous materials, such as a tissue or wipe, etc., with an amine-modified polysiloxane. Suitable nonwoven fibrous substrates include composites of natural and/or synthetic fibers ([0019]). Examples of natural and synthetic fibers include wood pulp fibers, regenerated cellulose or cotton fibers, or a blend of pulp and or other fibers, meltblown polymer including polyester and polypropylene ([0026]) which reads on absorbent pulp fibers and synthetic thermoplastic fibers. Paragraph [0050] and claims 9 and 11 describe the amine-modified polysiloxanes. These structures generically encompass the claimed nonionic amine-modified polysiloxanes and those of Cooper et al. Shanklin teaches that the amine-modified polysiloxane acts both to provide softness to the surface of the item as well as a degree of water or fluid repellency—which mirrors the teachings of Cooper et al. and the teaching that the amine-modified polysiloxanes provide water repellency to surfaces of treated fibrous substances. Shanklin further teaches that the amine-functionalized polysiloxane acts as a one-way-valve allowing fluid to enter the center of the item (tissue, wipe, etc.) where it can contact an added antimicrobial/antiviral to be inoculated, but the fluid cannot easily exit back through this outer surface ([0022], [0030]). The amine-modified polysiloxane can be patterned on the outer surface of the item by 
The combination of Cooper et al. and Shanklin render obvious the instant claims in two different ways. First, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have applied the polymethyl(3-aminopropyl)-siloxane (in salt or nonionic form) of Cooper et al. to blended absorbent pulp/synthetic thermoplastic fibers with a reasonable expectation that doing so would result in a substance having water repellency. One would have been motivated to do so as Cooper et al. teaches that polymethyl(3-aminopropyl)-siloxane can be used to treat both natural absorbent pulp fibers (e.g. cotton) as well as synthetic thermoplastic fibers (e.g. nylon) and Shanklin teach that blended pulp fibers and synthetic thermoplastic fiber containing items (tissues, towels, wipes, medical gowns, drapes, etc.) are well-known substances and are well-known targets for amine-modified polysiloxane treatment. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). The obviousness analysis “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. “If a person of ordinary skill can implement a predictable variation [of a known work], § 103 likely bars its patentability.” Id. at 417. Applicant’s specification fails to provide evidence that substrates comprising absorbent pulp fibers and synthetic thermoplastic fibers perform unexpected better than those made of one or the other. 
Second, Shanklin differs from the instant claims only in that Shanklin does not exemplify the claimed nonionic amine-modified polysiloxanes but note that both are encompassed in the generic structure in paragraph [0050] and claims 9 and 11. There is motivation to select polymethyl(3-aminopropyl) modified polysiloxane as Cooper et al. teach that this is a well-known and readily available amine-modified polysiloxane (as just one example, note that Cooper et al. and Shanklin both also encompass polymethyl[3-(2-aminoethyl)aminopropyl]-siloxane too) which is useful for imparting water repellency to a substrate, which is also a goal of Shanklin. Applicant’s specification does not provide evidence that the 2 claimed siloxanes are unexpected better than others falling within the families of Shanklin and Cooper. Furthermore, one would expect polymethyl(3-aminopropyl) modified polysiloxane and polymethyl[3-(2-aminoethyl)aminopropyl]-siloxane to impart softness to the applied fabric as this is a known property attributed to the class of amine-functionalized polysiloxanes disclosed in [0050] of Shanklin. 
Regarding claim 20 and the preamble of independent claim 11 directed to a fibrous substrate for removing Gram negative bacteria from a surface, and the limitation that the capturing agent be present in an amount effective to result in an increase of Gram negative bacteria on the fibrous substrate of at least about 1 log, these limitations are directed to the future intended use and properties of the resulting claimed composition. As Per MPEP 2111.02 regarding the Preamble, the Preamble has been read in context of the entire claim and here, sets forth the future intended use of the claimed structure. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or 
Here, the examiner also notes the fact that applicant has recognized another advantage (the capture of gram negative bacteria) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). However, note that this capture of microbes is also the goal of Shanklin with the “one-way-valve” function of the amine-modified siloxanes on the fibrous substrate. The above rejection sets forth two distinct reasons why Cooper et al. and Shanklin render obvious the claimed structure. Applicant’s specification does not contain data suggesting that the claimed siloxanes perform unexpectedly better on blended pulp/thermoplastic fibers, nor does it suggest that the 2 siloxanes claimed perform unexpected better than others from the amine-modified polysiloxane family. Both need to be shown in order to overcome this rejection with secondary considerations such as unexpected results. 
Response to Arguments
Applicant’s arguments regarding the rejection of claims over Cooper et al. and Shanklin have been fully considered but are not persuasive. Applicant argues that the rejection has been overcome by amendment to require that the 2 claimed siloxanes are nonionic because Cooper et al. does not teach nonionic siloxanes and that the background information of Cooper et al. does not specify if the aminoalkyl siloxanes are ionic or nonionic (arguments pp. 4-5). Applicant also argues that Cooper teaches away from using organopolysiloxanes and points to col. 1 lines 23-26 for support discussing that these organopolysiloxanes had only fair to moderate durability against soaps and detergents and solvents. Regarding the combination of Cooper and Shanklin applicant argues that one would not be motivated to combine Cooper and Shanklin because doing so would render Cooper unsatisfactory for its intended purpose (arguments pp. 6-7). These arguments are not persuasive for at least the following reasons.
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the examiner presented 2 distinct reasons why Cooper et al. and Shanklin together render the claims obvious. The rejection acknowledges that Cooper et al. exemplifies using the salt forms of the amine-functionalized siloxanes. However, the amine-functionalized siloxanes are Cooper et al. are all nonionic and the background section of Cooper et al. discloses that the nonionic forms of amine-functionalized siloxanes are known. 

Applicant’s argument regarding non-amine functionalized organopolysiloxanes in Cooper et al. as being a teaching away from using amine functionalize organopolysiloxanes is a non sequitur. The non-amine functionalized organopolysiloxanes do not have the required amine functionality and thus referring to their lack luster properties is not relevant to the rejection at hand. Again, Cooper et al. teaches both the nonionic and salt forms of various amine-functionalize polysiloxanes.
Third, applicant’s argument that the combination of Cooper and Shanklin would render Cooper unsatisfactory for its intended purpose is in appropriately premised on water proofing being an all or nothing affair. The siloxanes in the art (and claims) are applied to but a fraction of the fibrous substrate. There is no reason to believe that the portions of the surface not coated with the siloxane will be fully waterproof and nothing in either Cooper of Shanklin requires that no water penetrate the fibers. In fact, See Tables I-VI of Cooper which show that the treated substrates absorb a significant amount of the liquid it is exposed to (about 50% to 80% as much as the untreated substrate). This is consistent with the teachings of Shanklin and the “one-way valve”. Further, the argument is also premised on waterproofing being the only motivation for combining the two teachings. As addressed in the rejection, one would be motivated to include the claimed 
Finally and arguably most importantly, Applicant has not demonstrated that the claimed fibrous substrate exhibits unexpected properties over the closest prior art references of Cooper et al. and Shanklin. Thus the rejection is maintained. In a brief summary both fibrous substrates having a blend of pulp fibers and synthetic thermoplastic fibers are well-known. It is well-known to treat them with nonionic amine-functionalized polysiloxanes (generically), and the two siloxanes claimed are also well-known. The claims will not be allowed absent a showing of unexpected results—either demonstrating that the two siloxanes claimed exhibit unexpected properties as compared to the broader class taught in both Cooper and Shanklin and/or that the particular blend of pulp and thermoplastic fibers somehow exhibits unexpected properties when combined with the claimed siloxanes as compared to straight pulp fibers or straight thermoplastic fibers. 
Conclusion
	Claims 11 16-17 and 20 are rejected.  No claim is allowed.
No new ground(s) of rejection were presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel, whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699